DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informality: 
Page 10, Line 2: The text in Line 2 reads “…second energy source 32…” while the text in Line 3 reads “…second three-phase electric machine 32.” i.e., Reference Character 32 is used to indicate two different components. Context suggests that Line 2 should read “…second energy source 22…” Substituting “22” for “32” is suggested. For the purposes of this examination, examiner will interpret “32” as “22”.
Appropriate correction is required.
Claim Objections
Claims 3, 8, 9, and 10 objected to because of the following informalities:
Claim 3, Lines 3-4: The use of “…wherein in…” is redundant. Use of either “whereas” (instead of “wherein”) or the removal of “in” is suggested.
Claim 8, Lines 3-4: The use of “…wherein wherein…” is redundant. Removal of the first or second “wherein” is suggested.
Claim 9, Line 5: The word “cam” is used between “energy” and “be”. Context indicates that the word should be “can”. Substituting “can” for “cam” is suggested. For the purposes of this examination, examiner will interpret “cam” as “can”.
Claim 10, Line 3: The text in Line 3 reads “…second energy source (21)…” whereas Reference Character “22” is used to represent the second energy source .
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 4, 8, 9, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Franke (WO 2010015322 A1). Franke teaches all three elements of Claim 1 (hereafter (1a), (1b), and (1c), respectively). Franke teaches 
(1a), a method for operating a drive system of an electric vehicle, the drive system comprising a first energy source, a second energy source formed as an electrical energy store, and at least one electric machine (Abstract: “The invention relates to a circuit arrangement for supplying an electric drive to which at least two electrical energy sources can be connected, wherein at least one of the at least two electrical energy sources supplies the electric drive…The invention further relates to a method for operating the circuit arrangement, and to a motor vehicle 
(1b), the method comprising in a first operating mode, transferring electrical energy from the first energy source to at least one electric machine, and transferring electrical energy from the second energy source to at least one electric machine (“Description” Paragraph 41: “In this way, a multi-level approach for different voltages can be provided by means of the at least two electrical energy sources. Depending on Connection of the electrical energy sources…both energy sources can be active. Active means here that the energy source supplies the electric machine or receives energy from the electric machine.”);
(1c), in a second operating mode, transferring electrical energy from the first energy source to at least one electric machine, and transferring electrical energy from at least one electric machine to the second energy source (“Embodiment 3” Paragraph 127: “The switch with freewheeling diode on the one hand enables energy to be supplied from the energy source to the electric machine EM and on the other hand freewheeling is made possible for an energy return from the electric machine into the energy source.”).
Regarding Claim 2, Franke teaches all three elements of Claim 2 (hereafter (2a), (2b), and (2c), respectively). Franke teaches 
(2a), that the drive system comprises a six-phase electric machine (“Description” Paragraph 23: “…the electric machine may be designed as a multi-phase electric machine”; see also rejection for (1a) above.);

(2c), in that in the second operating mode, electrical energy is transferred from the first energy source to the six-phase electric machine, and electrical energy is transferred from the six-phase electric machine to the second energy source (see rejections for (2a) and (1c) above).
Regarding Claim 3, Franke teaches all three elements of Claim 3 (hereafter (3a), (3b), and (3c), respectively). Franke teaches 
(3a), that the drive system (10) comprises a first three-phase electric machine (31) and a second three-phase electric machine (see rejections for (2a) and (1a), above).
(3b), that in the first operating mode, electrical energy is transferred from the first energy source (21) to the first three-phase electric machine (31 ), and electrical in energy is transferred from the second energy source (22) to the second three-phase electric machine (see rejections for (2a) and (1b) above).
(3c), that in the second operating mode, electrical energy is transferred from the first energy source (21) to the first three-phase electric machine (31 ), and electrical energy is transferred from the second three-phase electric machine (32) to the second energy source (see rejections for (2a) and (1c) above).
Regarding Claim 4, Franke teaches that in a third operating mode, electrical energy is transferred from the first energy source to at least one electric machine, and no electrical energy is transferred between the second energy source and an electric machine (Claim 1: “Circuit arrangement for supplying an electric drive, to which at least two electrical energy sources are connectable: at least one of the at least two electrical energy sources by means of at least one 
Regarding Claim 8, Franke teaches all three elements of the claim (hereafter (8a), (8b), and (8c), respectively). Franke teaches
(8a), a drive system for an electric vehicle, the drive system comprising a first energy source, a second energy source formed as an electrical energy store (see rejection for (1), above);
(8b), that at least one electric machine wherein the drive system is configured to transfer electrical energy from the first energy source to at least one electric machine (Depending on Connection of the electrical energy sources…both energy sources can be active. Active means here that the energy source supplies the electric machine or receives energy from the electric machine.”);
(8c), transfer [of] electrical energy from at least one electric machine to the second energy source (“Embodiment 3” Paragraph 127: “The switch with freewheeling diode on the one hand enables energy to be supplied from the energy source to the electric machine EM and on the other hand freewheeling is made possible for an energy return from the electric machine into the energy source.”).
Regarding Claim 9, Franke teaches all three elements of the claim (hereafter (9a), (9b), and (9c), respectively). Franke teaches
(9a), that the drive system comprises a six-phase electric machine (“Description” Paragraph 23: “…the electric machine may be designed as a multi-phase electric machine”);

(9c), electrical energy can be transferred from the six-phase electric machine to the second energy source (“Embodiment 3” Paragraph 127: “The switch with freewheeling diode on the one hand enables energy to be supplied from the energy source to the electric machine EM and on the other hand freewheeling is made possible for an energy return from the electric machine into the energy source.”).
Regarding Claim 10, Franke teaches all three elements of the claim (hereafter (10a), (10b), and (10c), respectively). Franke teaches
(10a), that the drive system according to Claim 8, wherein the drive system comprises a first three-phase electric machine and a second three-phase electric machine (see rejection for (3a), above);
(10b), that the electrical energy can be transferred from the second energy source to the first three-phase electric machine, and electrical energy can be transferred from the second energy source to the second three-phase electric machine (see rejection for (3b), above);
(10c), that electrical energy can be transferred from the second three-phase electric machine to the second energy source (see rejection for (3c), above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5, 6, 7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Franke (WO 2010015322 A1) in view of Pfluger et al. (DE 102016201212 A1) (hereafter “Pfluger”). Regarding Claim 5, Franke teaches a method for operating a drive system but does not teach selection of an excess threshold mode. Pfluger teaches that the first operating mode is selected when a state of charge of the second energy source exceeds a first threshold value (Paragraph 21: “…the control unit is further configured to control the motor vehicle drive in the second operating mode so that the power consumption of the electric drive is kept below a predetermined power threshold, which is below the maximum power supply of the second electric power source.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the operating drive system of Franke to provide an excess threshold mode as taught by Pfluger. Doing so would make it possible to “…increase the range achievable in [this] mode. This is particularly advantageous if the amount of energy for driving the electric drive, which can deliver the second energy source without reloading, is significantly lower than the corresponding amount of energy that can be supplied by the first energy source.” as recognized by Pfluger (Paragraph 21).
Regarding Claim 6, Franke teaches a method for operating a drive system but does not teach selection of a deficit threshold mode. Pfluger teaches that the second operating mode is selected when a state of charge of the second energy source falls below a second threshold value (Paragraph 23: “According to a further preferred embodiment, the control device is further configured, while the second operating mode is activated, to determine whether the energy content remaining in the second energy source has reached or fallen below a predetermined threshold, and if so determined, respectively to issue an indication to the man-machine interface 
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive system operating method of Franke to provide a deficit threshold mode as taught by Pfluger. Doing so would effectively advise the user “…that the motor vehicle drive is in a state in which a change to another operating mode must be made as soon as possible, in particular after a predetermined time interval defining the reference time until the second energy source as energy supplier ceases to allow him/her to continue his/her journey.” as recognized by Pfluger (Paragraph 23).
	Regarding Claim 7, Franke teaches a method of operating a drive system but does not teach defining charging power as a function of rotational speed, torque, etc. Pfluger teaches that a charging power is defined as a function of a rotational speed, a torque, or both a rotational speed and a torque of the electric machine to which electrical energy is transferred from the first energy source (Paragraph 13: “In particular, a control device may also have signal or data inputs and outputs in order to be able to receive, for example, sensor signals or data from other components in the vehicle or to be able to control these via corresponding control signals or data.”, Paragraph 23: “The determination can be effected in particular by means of a measurement of a quantity corresponding to the corresponding remaining amount of energy or by receiving a signal indicative of such a size from another vehicle component, in particular from a voltage or charge measuring device coupled to the second energy source or another suitable sensor.”, and Paragraph 23: “…the control device is further configured, while the second operating mode is activated, to determine whether the energy content remaining…and to make a 
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive operating system of Franke to provide a charging power definition as taught by Pfluger. Doing so would effectively advise the user “…that the motor vehicle drive is in a state in which a change to another operating mode must be made as soon as possible, in particular after a predetermined time interval defining the reference time until the second energy source as energy supplier ceases to allow him/her to continue his/her journey.” as recognized by Pfluger (Paragraph 23).
	Regarding Claim 11, Franke teaches a drive system operating method but does not teach an operating mode selection unit. Pfluger teaches that a selection unit is provided, which selects an operating mode as a function of a state of charge of the second energy source (Paragraph 21: “…the control unit is further configured to control the motor vehicle drive in the second operating mode so that the power consumption of the electric drive is kept below a predetermined power threshold, which is below the maximum power supply of the second electric power source.” and Paragraph 23: “According to a further preferred embodiment, the control device is further configured, while the second operating mode is activated, to determine whether the energy content remaining in the second energy source has reached or fallen below a predetermined threshold, and if so determined, respectively to issue an indication to the man-machine interface and to make a change to another operating mode in which the second energy source does not act as an energy supplier, as a choice available.”).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive system operating method of 
	Regarding Claim 12, Franke teaches a drive system operating method but does not teach defining charging power as a function of rotational speed, torque, etc. Pfluger teaches a unit that predefines a charging power in the second operating mode as a function of a rotational speed, a torque, or both rotational speed and a torque of the electric machine to which electrical energy is transferred from the first energy source. (See rejection for Claim 7.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303)297-4351.  The examiner can normally be reached on Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MICHAEL T. WALSH/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618